IN THE
                           TENTH COURT OF APPEALS



                                 No. 10-18-00023-CR

                     IN RE AUGUSTINE CANTU JIMENEZ


                                Original Proceeding


                      ORDER DENYING REHEARING

       Relator’s motion for rehearing was filed on February 15, 2018. From the record

before us, we have nothing to indicate that relator’s motion for DNA testing was actually

filed with the district clerk’s office. We cannot force a trial court to rule on something

that has not been filed.

       Further, even though a district clerk has a ministerial duty to accept and file all

pleadings presented for filing, In re Bernard, 993 S.W.2d 453, 454 (Tex. App. – Houston

[1st Dist.] 1999, orig. proceeding) (O'Connor, J., concurring); see also DeLeon v. District

Clerk, 187 S.W.3d 473, 474 (Tex. Crim. App. 2006) (orig. proceeding), we have no

jurisdiction to issue a writ of mandamus against a district clerk except to protect our

jurisdiction. See TEX. GOV'T CODE ANN. § 22.221(a); (b) (West 2004). If a district clerk is
not filing documents it is receiving, a party’s recourse may be with the district court. See

TEX. GOV'T CODE ANN. § 24.011 (Vernon 2004); In re Bernard, 993 S.W.2d at 454, 455

(O'Connor, J., concurring).1

        Accordingly, relator’s motion for rehearing is denied.


                                                   PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion Denied
Order issued and filed February 28, 2018




1
 Because the District Clerk has stated that no Chapter 64 motion has been filed, the most expeditious course
of action may be for Jimenez to tender another motion. Even if the District Attorney and the trial court
received copies of Jimenez’s previous Chapter 64 motion, it is possible that the one sent to the District Clerk
to be filed was lost in the mail or even inadvertently filed in the wrong case. Human error does occur.
Fortunately for Jimenez, a Chapter 64 motion does not have a deadline to be filed. While it may be
frustrating to Jimenez to have to send another motion to the clerk and again serve the parties, we see no
prohibition to his ability to start the process anew.


In re Jimenez                                                                                          Page 2